DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on August 6, 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gretz (US 8,445,779).
Regarding claim 1, Gretz discloses a wall box (70) installable in a hollow wall, the wall box comprising: a rotatable attachment feature (54) including a body having a fin portion (36) coupled to a drum portion (see figure 12), the drum portion including a female threaded aperture (see figure 12); a wall box (70) body having an obstructed end (72) and an open end (76), the body including a recess (78) formed on an external surface of the wall box body (see figures 13 and 14), the recess including: a channel fluidly-coupled to a void space (see figures 13 and 14), the channel and void space formed on an external surface of the body (see figures 13 and 14), the void space to accommodate the rotatable attachment feature (54) in a 1st position (see figure 18) adjacent a side of the wall box body; a flange (22) coupled to and extending laterally outward from the open end of the wall box body (see figure 13); a male threaded fastener (34) having a length and disposed in the channel and engaging the female threaded aperture in the drum portion of the rotatable attachment feature (54; see figure 12); wherein, in response to a rotation of the threaded fastener (34) in a first direction, the attachment feature (54) rotates to a 2nd position (see figure 12) in which the fin portion (36) extends at an angle from wall box body (see figure 12); wherein, in response to a continued rotation of the threaded fastener (34) in the first direction, the attachment feature (54) travels in an upward direction along the length of the threaded fastener (54) such that the hollow wall is trapped between the fin portion and the flange (see figure 27, column 7 line 65-column 8 line 4).
	Regarding claim 2, Gretz discloses the wall box (70) wherein the drum portion of the rotatable attachment feature (54) includes a cylindrical portion having a first diameter; and wherein the channel comprises a channel having a width greater than the first diameter (see figures 12 and 18).
Regarding claim 4, Gretz discloses the wall box (70) wherein, in the 2" position, the fin portion (36) extends at an angle of about 90 degrees with respect to the external surface of the wall box body (see figure12).
	Regarding claim 5, Gretz discloses the wall box (70) wherein the wall box body defines a generally oval shape (see figure 12). 
	Regarding claim 6, Gretz discloses the wall box (70) wherein the wall box body defines a generally rectangular shape (see figure 12).
	Regarding claim 7, Gretz discloses the wall box (70) wherein the flange (22) extends about the perimeter of the open end of the wall box body (see figure 12).
	Regarding claim 8, Gretz discloses the wall box (70) wherein, in response to a rotation of the threaded fastener (34) in a second direction opposite the first direction, the attachment feature (54) travels in a downward directly along the length of the threaded fastener, releasing the hollow wall from between the fin portion and the flange (column 7 line 65-column 8 line 4).
	Regarding claim 9, Gretz discloses the wall box (70) wherein, in response to a continued rotation of the threaded fastener (34) in the second direction, the attachment feature (54) transitions from the 2nd position back to the 1st position in which the rotatable attachment feature (54) is adjacent a side of the wall box body, thereby permitting removal of the wall box from the hollow wall (column 7 line 65-column 8 line 4; see figure 18).
	Regarding claim 10, Gretz discloses the wall box (70) wherein the fin portion (36) of the attachment feature (54) comprises a rectangular member and the drum portion of the rotatable attachment feature comprises a cylindrical member (see figures 12 and 18).
Regarding claim 11, Gretz discloses a wall box  (70) installable in a hollow wall, the wall box (70) comprising: a rotatable attachment feature (54) including a body having a fin portion (36) coupled to a drum portion, the drum portion including a female threaded aperture (see figure 12); a wall box body having an open end (see figure 14), the body including a recess (78) formed on an external surface of the wall box body, the recess (78) including: a channel fluidly-coupled to a void space, the channel and void space formed on an external surface of the body (see figure 14), the void space to accommodate the rotatable attachment feature (54) in a 1st position adjacent a side of the wall box body (see figure 18); a flange (22) coupled to and extending laterally outward from the open end of the wall box body (see figure 12); wherein, responsive to a rotation of a male threaded fastener (34) in a first direction, the rotatable attachment feature (54) rotates into a 2nd position in which the fin portion (36) extends at an angle from the wall box body and responsive to continued rotation of the male threaded fastener (34), the rotatable attachment feature (54) travels along the length of the such that the distance between the fin portion and the flange decreases (column 7 line 65-column 8 line 4).
Regarding claim 12, Gretz discloses the wall box (70) wherein the drum portion of the rotatable attachment feature (54) includes a cylindrical portion having a first diameter; and wherein the channel comprises a channel having a width greater than the first diameter (see figures 12 and 18).
Regarding claim 14, Gretz discloses the wall box (70) wherein, in the 2nd position, the fin portion (36) extends at an angle of about 90 degrees with respect to the external surface of the wall box body (see figures 12 and 19).
	Regarding claim 15, Gretz discloses the wall box (70) wherein the wall box body defines a generally oval shape (see figure 12). 
	Regarding claim 16, Gretz discloses the wall box (70) wherein the wall box body defines a generally rectangular shape (see figure 12).
	Regarding claim 17, Gretz discloses the wall box (70) wherein the flange (22) extends about the perimeter of the open end of the wall box body (see figure 12).
	Regarding claim 18, Gretz discloses the wall box (70) wherein, in response to a rotation of the threaded fastener (34) in a second direction opposite the first direction, the attachment feature (54) travels in a downward directly along the length of the threaded fastener, releasing the hollow wall from between the fin portion and the flange (column 7 line 65-column 8 line 4).
	Regarding claim 19, Gretz discloses the wall box (70) wherein, in response to a continued rotation of the threaded fastener (34) in the second direction, the attachment feature (54) transitions from the 2nd position back to the 1st position in which the rotatable attachment feature (54) is adjacent a side of the wall box body, thereby permitting removal of the wall box from the hollow wall (column 7 line 65-column 8 line 4; see figure 18).
	Regarding claim 20, Gretz discloses the wall box (70) wherein the fin portion (36) of the attachment feature (54) comprises a rectangular member and the drum portion of the rotatable attachment feature comprises a cylindrical member (see figures 12 and 18).

Allowable Subject Matter
4.	Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 3 and 13 are:
Regarding claim 3, the prior art does not teach or fairly suggest in combination with the other claimed limitations the wall box wherein the channel further includes a throat portion having a width less than the first diameter such that the drum portion of the rotatable attachment feature is trapped within the channel. 
Regarding claim 13, the prior art does not teach or fairly suggest in combination with the other claimed limitations the wall box wherein the channel further includes a throat portion having a width less than the first diameter such that the drum portion of the rotatable attachment feature is trapped within the channel.
These limitations are found in claims 3 and 13, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Leese et al (US 11,088,518) disclose a mounting mechanism for an electrical device.

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

November 15, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2841